Citation Nr: 1823620	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability 

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The evidence is insufficient to show that the Veteran's left knee disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 

2.  The evidence is insufficient to show that the Veteran's left shoulder disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts his left knee and left shoulder disabilities had their onset in service.   

Regarding the left knee the Veteran reported he fell and hurt his left knee and shoulder in Germany while in service.  See December 2017 Hearing Transcript.  He reported that his knee became swollen and he went to sick call because he was unable to walk on it.  Id.  He reported he was given a pain killer and told to stay off of it for 3 to 4 days.  Id.  He denied any reoccurrence of swelling after the initial injury but indicated that his knee was sometimes painful and was hard to walk on at times.  Id.  He reported that he did not seek medical attention during flare-ups of the knee.  Id.  

The Veteran reported injuring his left shoulder during the incident as well.  The Veteran reported that he went to the emergency room and was treated with a heating pad and given a sling.  The Veteran reported that he did not recall receiving a diagnosis of any type for his shoulder pain.  The Veteran denied flare-ups and reported he could go a year without it bothering him and then do something that aggravates it.  

The evidence shows the Veteran has current diagnoses of degenerative joint disease of the left knee and left shoulder.  Thus, the issue that remains disputed is whether his left knee and left shoulder disabilities had their onset in service, manifested to a compensable degree within one year of service separation, or are otherwise related to service.  To this end, the preponderance of the evidence is against the Veteran's claim.  

An April 1970 note in the Veteran's service treatment records show the Veteran reported that he fell getting on the bus and hit his left knee on the step of the bus.  He reported pain and swelling.  A physical examination showed no contusion or clicks.  The Veteran had good stability and his range of motion was within normal limits.  He was treated with heat and an ace bandage.  A March 1970 treatment note shows the Veteran completed of scapula pain.  The diagnostic impression was muscle strain.  The Veteran's service treatment records do not show continued complaints of left knee or left shoulder pain.  In addition, the Veteran's January 1972 separation examination indicates that his lower and upper extremities were normal.  

The Veteran was afforded a VA examination in February 2012.  The Veteran reported that he fell in 1970 while running toward the bus.  The x-ray did not show any facture but since then he reported experiencing occasional discomfort and for the last 10 years he has been having constant aching sensation in his left knee.  He denied any functional limitation or limitation in walking.  The examiner opined that the Veteran's current left knee disability was not related to his in-service injury.  The examiner reasoned that there is no documentation showing that his 1970 left knee strain progressed to the present degeneration of the left knee.  

Regarding the left shoulder, the Veteran reported that he fell while walking toward a bus in 1970 and hit his shoulder.  He denied any fracture but reported that since the 2000s he began to have intermittent throbbing pain in his left shoulder.  He reported that he has been working as maintenance personnel, a correctional officer, and a truck driver since separation.   The examiner opined that the Veteran's current left shoulder disability was not related to his injury in service.  The examiner reasoned that the Veteran was diagnosed as having left shoulder strain in 1970 and the x-ray was normal.  There is no other documentation to show that his muscle strain progressed to a degenerative joint disease 40 years later.      

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for the opinion, and the opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current left knee and left shoulder disabilities are not related to injuries in service.  

The Board has also considered the Veteran's assertions that his left knee and left shoulder disabilities are a result of injuries he reportedly experienced in service. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's disabilities are related to his in-service injuries requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements. 

In support of his claim, the Veteran also submitted medical articles generally discussing the link between trauma and arthritis.  The Board has considered this evidence and notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the article does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's left knee and left shoulder arthritis manifested to a compensable degree within 1 year from separation.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current left knee and left shoulder disabilities were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for left knee and left shoulder disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a left shoulder disability is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


